DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 07/21/2022.

Examiner's Statement of reason for Allowance

Claims 7, 10-16, 19-22, 25-27 renumbered as 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a terminal comprising: a receiver that receives a first synchronization signal/physical broadcast channel (SS/PBCH) block indicating a first information element regarding a subcarrier offset and a second information element regarding a downlink control channel for a system information; and a processor that, when a specific value is indicated in the first information element, determines start and finish positions of a range in which a second SS/PBCH block is not present when bits included in the second information element are first bit values, and determines that there is no information for the second SS/PBCH block associated with a control resource set for Type0-physical downlink control channel (PDCCH) common search space (CSS) set when bits included in the second information element are second bit values.
The closest prior art, as previously recited, Xue et al. (US 20180124744 A1), is also generally directed to various aspects of detecting synchronization signals.  However, none of Xu et al. teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 7, 25, 26 and 27. For example, none of the cited prior art teaches or suggest the steps of a processor that, when a specific value is indicated in the first information element, determines start and finish positions of a range in which a second SS/PBCH block is not present when bits included in the second information element are first bit values, and determines that there is no information for the second SS/PBCH block associated with a control resource set for Type0-physical downlink control channel (PDCCH) common search space (CSS) set when bits included in the second information element are second bit values.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478